381 F.2d 381
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BRICKLAYERS AND MASONS' UNION LOCAL NO. 2 OF DETROIT,MICHIGAN, Bricklayers, Masons and Plasterers' InternationalUnion of America, AFL-CIO; and Metropolitan Area ExecutiveCommittee of Bricklayers, Masons and Plasterers' Union ofAmerica, AFL-CIO, Respondents.
No. 17251.
United States Court of Appeals Sixth Circuit.
July 19, 1967.

Robert S. Hillman, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Gary Green, Attorney, N.L.R.B., Washington, D.C., on brief, for petitioner.
Rolland R. O'Hare, Detroit, Mich., Schwartz, O'Hare, Sharples & Foley, Detroit, Boaz Siegel, Detroit, Counsel, by Rolland R. O'Hare, Detroit, on brief, for respondents.
Before PHILLIPS, CELEBREZZE and COMBS, Circuit Judges.

ORDER.

1
The National Labor Relations Board filed a petition to enforce its order and decision as reported at 152 N.L.R.B. 1582.


2
Upon consideration of the briefs, oral arguments and the entire record, it is ordered that the order and decision of the Board be and hereby is enforced.